Case 3:17-cv-03201-N Document 447 Filed 04/22/21     Page 1 of 2 PageID 26743




                    NOTE: This order is nonprecedential.

             United States Court of Appeals
                 for the Federal Circuit
                           ______________________

                 FORD GLOBAL TECHNOLOGIES, LLC,
                         Plaintiff-Appellee

                                     v.

              NEW WORLD INTERNATIONAL, INC., AUTO
                 LIGHTHOUSE PLUS, LLC, UNITED
                   COMMERCE CENTERS, INC.,
                       Defendants-Appellants
                      ______________________

                                 2021-1792
                           ______________________

             Appeal from the United States District Court for the
          Northern District of Texas in No. 3:17-cv-03201-N, Judge
          David C. Godbey.
                           ______________________

                                 ORDER

                Upon consideration of the appellants’ unopposed
          motion to voluntarily dismiss the above-captioned appeal,

                IT IS ORDERED THAT:

                (1) The motion is granted. The appeal is dismissed.
Case 3:17-cv-03201-N Document 447 Filed 04/22/21      Page 2 of 2 PageID 26744



          2          FORD GLOBAL TECHNOLOGIES, LLC V. NEW WORLD
                                             INTERNATIONAL, INC.


                (2) Each side shall bear its own costs.


                                         FOR THE COURT

          April 22, 2021                 /s/ Peter R. Marksteiner
                                         Peter R. Marksteiner
                                         Clerk of Court



          ISSUED AS A MANDATE: April 22, 2021
